Title: Thomas Jefferson to Louis H. Girardin, 31 October 1809
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Sir  Monticello Oct. 31. 09.
           The bearer hereof, T. Jefferson Randolph, my grandson, proceeds to Richmond with a view to enter as a student in the academy at that place under your care. having been taught Latin & French (the former however not as perfectly as should be) he passed a year at Philadelphia, attending courses of lectures in Botany, Natural history, Anatomy & Surgery. our object in sending him to your academy is that he may go through a compleat course of Mathematics & Natural philosophy. in the former I comprehend Geometry, trigonometry plain & spherical, Conic sections & Algebra, not meaning however to push the latter to fluxions, which are little useful in ordinary life, which  as may be said also indeed of the higher branches of Algebra generally. in the hope that he can be recieved, I recommend him to the attentions of yourself & the other professors, with the assurance that you will find his dispositions entirely amiable, and his capacity equal to the objects proposed: to which I may add that his conduct hitherto has been so correct as to strengthen our confidence that it will not be changed in his new situation. Messrs Gibson & Jefferson will make the advances necessary in the first instance, & will be enabled to meet others as they occur. the interest I feel in whatever concerns him will render me extremely thankful for every degree of attention to him which consistent with your duties to others, and I pray you to be assured of my high respect & consideration.
          
            Th:
            Jefferson
        